IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE

                         IN AND FOR NEW CASTLE COUNTY



PEGGY GREEN & LIONELL FLAMER,                     )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )         CPU4-13-003662
                                                  )
PNC FINANCIAL SERVICES GROUP,                     )
INC.,                                             )
                                                  )
                       Defendant.                 )


                                  Decided: March 18, 2015

Jeffrey S. Cianciulli, Esquire                              Thomas E. Hanson, Esquire
824 N. Market Street Mall                                   Morris James, LLP
Suite 800                                                   500 Delaware Avenue
Wilmington, DE 19801                                        Suite 1500
 Attorneys for Defendant                                    Wilmington, DE 19801
                                                             Attorneys for Plaintiff


                                        DECISION

       This matter is before the Court on PNC Financial Services Group, Inc. (“PNC”)

motion for Judgment on the Pleadings pursuant to Court of Common Pleas Civil Rule 12(c) and

motion to dismiss, based upon the statute of limitations.

       The facts from which this dispute arises centers upon whether there exists credit life

insurance at the time of Plaintiff Green’s husband’s death in June 2009. The pleadings allege

that on May 1, 1997, Peggy Green and George Green (her husband) obtained a home equity

line of credit from PNC. As a part of the loan agreement, the Green purchased credit life
insurance in the amount of $25,000.00, from Union Security Life Insurance Company

effective May 23, 19971, at which time George Green was age 58. George died June 2009 at

age 70. On July 6, 2009, PNC sent a letter to Peggy Green indicating that the life insurance

coverage only allowed for a single claim for each account.2 On July 10, 2009, Lionell Flamer,

a former party to this proceeding sent a letter to PNC essentially seeking clarification of the

insurance status on the accounts.3

         On August 25, 2009, Minnesota Life Insurance Company wrote to Delaware

Consumer Services Division regarding the Green’s claim. That letter indicated that the

policy provisions provided that coverage stops when the insured reaches the age 66.

Therefore, since George reached the age of 66 on May 23, 2005, there was no coverage at

the time of his death.4

         Because PNC failed to pay on the alleged insurance coverage, Peggy Green and

Lionell Flamer brought this action for breach of contract. They allege when they obtained

the equity loan and life insurance coverage and on October 3, 2008, PNC employees

promised that in the event of Peggy or George Green’s demise, their equity line [credit]5

would be forgiven. They further allege they relied on that promise and did not take any

other action to cover the loan. Finally, Plaintiff argues that it would constitute an injustice to

not enforce the promise by PNC.




1
  Union Security Life Insurance Company policy.
2
  PNC letter of July 6, 2009.
3
  Flamer letter to PNC, July 10, 2009. On February 21, 2014, this Court granted PNC’s motion to dismiss all claims of
Lionell Flamer.
4
  Minnesota Life Insurance letter to Consumer Services Division dated August 25, 2009.
5
  Plaintiff’s Complaint filed December 6, 2013.


                                                          2
          On February 21, 2014, this Court granted PNC’s motion to dismiss the claims of

Lionell Flamer and denied the motion as to Peggy Green. PNC filed its answer on March

13, 2014. In its pleadings, PNC denied the claim and raised numerous affirmative defenses. 6

A pre-trial conference was held in these matters on March 17, 2014. On March 14, 2014,

PNC brought this motion for judgment on the pleadings and to dismiss based upon statute

of limitations.

          On July 1, 2014, Peggy Green filed a response to the motion, which she attached a

letter from PNC Bank dated July 6, 2009. The letter indicates that the credit life which may

have been purchased only allows a single claim for each account, and if you wish to pay off

the account with life insurance, they need to give notice.

          The second document attached to the letter was from Minnesota Life Insurance

Company, dated August 25, 2009. It stated “. . . Review of these documents (referring to

documents obtained from PNC Bank) shows that George and Peggy Green elected Joint

Credit Life Insurance at the time of their Home Equity Line of Credit Loan with PNC Bank.

This documentation also shows that insurance coverage terminated when the older of the

two debtors turned age 66. As a result, there was no coverage for Mr. Green on the date of

his death . . . 7

          The Minnesota Life letter also provided that upon reaching the maximum age under

the Insurance Certificate which is 66, coverage stops for that individual but continues for the

Debtor if such individual agrees to pay the premium for single debtor coverage.                                                            It

6
  PNC’s Answer filed on March 13, 2014.
7
  The language in the policy clearly states under the Subsection: “When Insurance stops. The insurance will stop on your monthly
billing date after the following events: (a) you reach the Maximum Age indicated in the schedule. If joint coverage is provided, the insurance
stops when the older of the Debtor or Co-Debtor reaches the Maximum Age shown in the Schedule; coverage will continue in force on the other
debtor if he so requests and agrees to pay the premium for the single debtor coverage; . . .”


                                                                      3
concludes by stating that from the loan history, as of July 2005, when George reached age

66, the premium being assessed to the loan switched to Single Credit Life on Peggy Green.

The insurance schedule attached to the letter indicates the maximum age for coverage is 66

and lists the date of birth for George A. Green as May 23, 1939.

                                                          Analysis

          The provisions of Court of Common Pleas Civil Rule 12(c) provides in relevant part that:

                    After the pleadings are closed, but within time as not to delay
                    the trial, any party may move for judgment on the pleadings. If
                    a motion for judgment on the pleadings, matters outside the
                    pleadings are presented to and not excluded by the Court, the
                    motion shall be treated as one for summary judgment and
                    disposed of as provided in Rule 56,and all parties shall be given
                    reasonable opportunity to present all material made pertinent to
                    such a motion by Rule 56.”

          In considering a motion for Judgment on the Pleadings, the Court must accept all

well-pled allegations of the Complaint as true, and assume the presentation of evidence

sufficient to support those allegations. Additionally, the motion will not be granted if the

Plaintiffs may recover under any conceivable set of circumstances susceptible of proof under

the Complaint.8 The Court must view the facts pleaded and the inferences to be drawn from

such facts in a light most favorable to the non-moving party. Finally, for purposes of the

motion, the moving party admits the allegations of the opposing party’s pleading, but

contends that they are insufficient as a matter of law.9




8
 Leary v. Eschelweck, 2012 WL 1664236 (Del. Super.)
9
 Hannegan et al. v. Cardiology Consultants P.A., et al. 2007 WL 4200811 (Del. Super.); Desert Equities, Inc. v. Morgan Stanley
Leveraged Equity Fund, II, L.P., Del.Supr., 624 A.2d 1199 (1993)


                                                                4
       Moreover, if when considering such a motion, matters or allegations outside the

pleadings are presented to or not excluded by the Court, the motion then shall be treated as

one for summary judgment and analyzed under Court of Common Pleas Civil Rule 56.

       PNC argues that its motion is appropriate under Rule 12(c) because there are no

material issues of fact in dispute and it is entitled to judgment as a matter of law.

Additionally, it alleges that Green failed to bring her claim within the three-year statutory

period under 10 Del.C. § 8106, which provides no action based in contact shall be brought

after the expiration of 3 years from the accruing of the cause of such action.

       PNC argues the cause of action accrues at the time of the breach, which is the time of

George Green’s death. Thus, if PNC had an obligation to pay under the insurance contract,

the date of June 2009 is the date when the claim accrued. Therefore, under the provisions of

Section 8106, Green was required to bring the action for breach on or before June 2012. In

this matter, Green did not bring her claim by filing this action until December 6, 2013,

which is eighteen (18) months after the statute of limitations period had run.

       Green in her answer to PNC’s motions argues that the nature of the relationship and

the actions of PNC makes it difficult for the Court to determine the date when the breach

occurred and when the statute had begun to run. She points to her letter of May 12th which

indicates the issue of forgiveness for the loan was under review. She further argues that

based upon Delaware “time of discovery” rule, applicable to inherently unknowable injury

where the plaintiff is blamelessly ignorant, that there was no basis for her to know that there

was no coverage.




                                               5
         In reviewing the pleading and the documents submitted, it is clear that coverage for

George Green terminated when he reached the age 66. The argument that PNC somehow

extended that coverage by its letter of July 6, 2009 is not supported by the facts. Even

assuming that PNC had the authority to extend coverage, it would require an amendment to

the insurance contract in writing. Additionally, Green’s argument that she relied upon

representation of PNC and did not obtain additional coverage is not sufficient to support an

extension of the contract or amend the coverage clause. The contract is clear that, upon

reaching age 66, coverage is terminated. Both Greens signed the agreement and there is no

ambiguity in the terms and conditions. Her argument that she relied upon PNC for the

interpretation that there is coverage is not reasonable.

         Accordingly, PNC’s Motion for Judgment on the Pleadings is Granted. Because I

conclude PNC is entitled to Judgment on the Pleadings, I need not reach the statute of

limitations claim.

                                            So Ordered




                                            _______________________________
                                            Alex J. Smalls
                                            Chief Judge
Flamer-OP Mar 12 2015




                                                6